UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4870 General New York Municipal Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/29/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General New York Municipal Money Market Fund February 29, 2012 (Unaudited) Coupon Maturity Principal Short-Term Investments100.8% Rate (%) Date Amount ($) Value ($) Addison Central School District, GO Notes, BAN 1.50 6/15/12 1,900,000 1,904,393 Albany County, GO Notes, TAN 1.00 5/10/12 4,100,000 4,105,342 Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Bank of America) 0.23 3/7/12 5,000,000 a 5,000,000 Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Project) (LOC; Bank of America) 0.23 3/7/12 2,500,000 a 2,500,000 Albany Industrial Development Agency, IDR (Davies Office Refurbishing, Inc. Project) (LOC; HSBC Bank USA) 0.31 3/7/12 1,430,000 a 1,430,000 Albany Industrial Development Agency, IDR (Davies Office Refurbishing, Inc. Project) (LOC; HSBC Bank USA) 0.36 3/7/12 670,000 a 670,000 Cayuga County, GO Notes, BAN 1.25 2/8/13 2,000,000 2,012,139 Cortland Enlarged City School District, GO Notes, BAN 1.50 7/27/12 4,500,000 4,516,330 Erie County Industrial Development Agency, IDR (Hydro-Air Components Inc. Project) (LOC; HSBC Bank USA) 0.21 3/7/12 4,085,000 a 4,085,000 Erie County Industrial Development Agency, IDR (Luminescent Systems, Inc. Project) (LOC; HSBC Bank USA) 0.21 3/7/12 5,400,000 a 5,400,000 Evans-Brant Central School District, GO Notes, BAN 1.50 6/29/12 3,000,000 3,008,819 Medina Central School District, GO Notes, BAN 1.50 6/22/12 3,700,000 3,707,351 Middletown, GO Notes, BAN 0.75 7/31/12 1,000,000 1,001,549 Nassau County Industrial Development Agency, Housing Revenue (Rockville Centre Housing Associates, L.P. Project) (LOC; M&T Trust) 0.26 3/7/12 5,445,000 a 5,445,000 New York City, GO Notes (Citigroup ROCS, Series RR II R-11515) (Liquidity Facility; Citibank NA) 0.16 3/7/12 4,000,000 a,b,c 4,000,000 New York City, GO Notes (LOC; Bank of America) 0.18 3/1/12 2,600,000 a 2,600,000 New York City, GO Notes (LOC; Bank of America) 0.20 3/7/12 12,000,000 a 12,000,000 New York City, GO Notes (LOC; California Public Employees Retirement System) 0.09 3/1/12 13,400,000 a 13,400,000 New York City, GO Notes (LOC; California State Teachers Retirement System) 0.09 3/1/12 8,615,000 a 8,615,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.09 3/1/12 4,500,000 a 4,500,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.09 3/1/12 1,600,000 a 1,600,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.09 3/1/12 1,000,000 a 1,000,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.14 3/1/12 2,800,000 a 2,800,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.14 3/1/12 2,200,000 a 2,200,000 New York City, GO Notes (LOC; State Street Bank and Trust Co.) 0.14 3/1/12 8,700,000 a 8,700,000 New York City Capital Resource Corporation, Recovery Zone Facility Revenue (Arverne by the Sea Project) (LOC; TD Bank) 0.16 3/7/12 8,400,000 a 8,400,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Cobble Hill Health Center, Inc.) (LOC; Bank of America) 0.28 3/7/12 2,400,000 a 2,400,000 New York City Housing Development Corporation, MFHR (Citigroup ROCS, Series RR II R-13100) (Liquidity Facility; Citibank NA) 0.18 3/7/12 2,695,000 a,b,c 2,695,000 New York City Industrial Development Agency, Civic Facility and Improvement Revenue, Refunding (American Civil Liberties Union Foundation, Inc. Project) (LOC; JPMorgan Chase Bank) 0.09 3/1/12 1,700,000 a 1,700,000 New York City Industrial Development Agency, Civic Facility Revenue (A Very Special Place, Inc. Project) (LOC; HSBC Bank USA) 0.21 3/7/12 4,900,000 a 4,900,000 New York City Industrial Development Agency, Civic Facility Revenue (Birch Wathen Lenox School Project) (LOC; TD Bank) 0.24 3/7/12 3,575,000 a 3,575,000 New York City Industrial Development Agency, Civic Facility Revenue (French Institute-Alliance Francaise de New York - Federation of French Alliances in the United States Project) (LOC; M&T Trust) 0.22 3/7/12 3,535,000 a 3,535,000 New York City Industrial Development Agency, Civic Facility Revenue (Heart Share Human Services of New York, Roman Catholic Diocese of Brooklyn Project) (LOC; HSBC Bank USA) 0.21 3/7/12 6,050,000 a 6,050,000 New York City Industrial Development Agency, IDR (Allway Tools Inc. Additional Project) (LOC; Citibank NA) 0.41 3/7/12 1,360,000 a 1,360,000 New York City Industrial Development Agency, IDR (Gary Plastic Packaging Corporation Project) (LOC; JPMorgan Chase Bank) 0.32 3/7/12 2,450,000 a 2,450,000 New York City Industrial Development Agency, IDR (Linear Lighting Corporation Project) (LOC; M&T Trust) 1.16 3/7/12 600,000 a 600,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Mizuho Corporate Bank Ltd.) 0.08 3/1/12 1,295,000 a 1,295,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Mizuho Corporate Bank Ltd.) 0.14 3/1/12 6,100,000 a 6,100,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.09 3/1/12 26,000,000 a 26,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Bank of Nova Scotia) 0.13 3/1/12 12,000,000 a 12,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; California State Teachers Retirement System) 0.10 3/1/12 7,100,000 a 7,100,000 New York City Transitional Finance Authority, Future Tax Secured Senior Revenue, Refunding (Liquidity Facility; TD Bank) 0.09 3/1/12 3,000,000 a 3,000,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; JPMorgan Chase Bank) 0.14 3/1/12 12,480,000 a 12,480,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Royal Bank of Canada) 0.13 3/1/12 1,000,000 a 1,000,000 New York State Dormitory Authority, Revenue (Saint John's University) (LOC; Bank of America) 0.20 3/7/12 10,000,000 a 10,000,000 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Citigroup ROCS, Series RR II R-14005) (Liquidity Facility; Citibank NA) 0.16 3/7/12 5,000,000 a,b,c 5,000,000 New York State Housing Finance Agency, Housing Revenue (20 River Terrace) (Liquidity Facility; FNMA and LOC; FNMA) 0.13 3/7/12 5,500,000 a 5,500,000 New York State Mortgage Agency, Mortgage Revenue (Citigroup ROCS, Series RR II R-404) (Liquidity Facility; Citibank NA) 0.21 3/7/12 5,820,000 a,b,c 5,820,000 Newark Central School District, GO Notes, BAN 1.50 6/25/12 1,000,000 1,003,010 Oneida County Industrial Development Agency, Civic Facility Revenue (Mohawk Valley Community College Dormitory Corporation Project) (LOC; Citibank NA) 0.15 3/7/12 7,785,000 a 7,785,000 Onondaga County Industrial Development Agency, IDR (ICM Controls Corporation Project) (LOC; M&T Trust) 0.31 3/7/12 3,295,000 a 3,295,000 Patchogue-Medford Union Free School District, GO Notes, TAN 1.50 6/21/12 4,000,000 4,009,128 Port Authority of New York and New Jersey, Equipment Notes 0.22 3/7/12 5,600,000 a 5,600,000 Port Jefferson Union Free School District, GO Notes, TAN 1.50 6/28/12 2,800,000 2,809,535 Poughkeepsie, GO Notes, BAN 1.50 3/16/12 3,360,000 3,360,408 Putnam County Industrial Development Agency, IDR (Broad Reach, LLC Project) (LOC; RBS Citizens NA) 0.28 3/7/12 2,585,000 a 2,585,000 Rockland County Industrial Development Authority, Revenue (Northern Manor Multicare Center, Inc. Project) (LOC; M&T Trust) 0.26 3/7/12 3,400,000 a 3,400,000 Salina, GO Notes, BAN 1.50 6/22/12 2,600,000 2,605,812 Schenectady Industrial Development Agency, IDR (Fortitech Holding Corporation Project) (LOC; Bank of America) 0.59 3/7/12 545,000 a 545,000 Sullivan County, GO Notes, TAN 1.25 3/15/13 2,500,000 2,518,650 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; California Public Employees Retirement System) 0.09 3/1/12 5,200,000 a 5,200,000 Valley Central School District at Montgomery, GO Notes, BAN 0.75 6/29/12 1,000,000 1,001,153 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Trust) 0.32 3/7/12 14,600,000 a 14,600,000 Total Investments (cost $299,478,619) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at February 29, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2012, these securities amounted to $17,515,000 or 5.9% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At February 29, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of February 29, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 299,478,619 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General New York Municipal Money Market Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 23, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 23, 2012 By: /s/ James Windels James Windels Treasurer Date: April 23, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
